Fourth Court of Appeals
                                San Antonio, Texas
                                    September 23, 2022

                                    No. 04-21-00430-CV

          TEXAS DEPARTMENT OF TRANSPORTATION and James M. Bass,
                               Appellants

                                             v.

                      ROBERT DIXON TIPS PROPERTIES, LLC,
                                   Appellee

                 From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CI10003
                           Honorable Tina Torres, Judge Presiding


                                      ORDER

       The Appellant’s Second Unopposed Motion for Extension of Time to File Motion for
Rehearing is GRANTED. The motion for rehearing is due on October 3, 2022.




                                                  _________________________________
                                                  Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court